                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 GILES CARL ASKINS,

        Plaintiff,
                                                           NO. 3:19-ev-00716
a                                                          JUDGE RICHARDSON

 CADILLAC POLICE DEPT., et al.,

        Defendants.


                                              t'1 '

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Docket

No. 41), to which no Objections have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-ev-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., Case No. 18-ev-11851, 2019 WL

1242372, at * 1 (E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)).

The district court is not required to review, under a de novo or any other standard, those aspects of

the report and recommendation to which no objection is made. Ashraf v. Adventist Health

System/Sunbelt, Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Seczcrity,

Case No, 3:18-cv-0010, 2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court

should adopt the magistrate judge's findings and rulings to which no specific objection is filed. Id.

       The Court has reviewed the Report and Recommendation and the file. The Report and

Recommendation is ADOPTED and APPROVED.
        Accordingly, the Motions to Dismiss filed by Defendants Cadillac Police Department and

the Wexford County Defendants' (Doc. Nos. 14 and 28) are DENIED as moot, as Plaintiff has

withdrawn his claims against them and declared his claims against them to be "null" and "void."

(Doc. No. 12). In addition, the Motion to Dismiss filed by Defendant Cadillac Evening News (Doc.

No. 30) is GRANTED. This action is DISMISSED WITH PREJUDICE, and the Clerk is

directed to close the file.

        IT IS SO ORDERED.



                                                   ELI RICHARDSON
                                                   UNITED STATES DISTRICT JUDGE




' "Wexford County Defendants" are defined in the Report and Recommendation as Defendants
Cadillac Circuit Court Judge and Cadillac County Government.
                                              2
